MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                   Nov 08 2019, 6:05 am

court except for the purpose of establishing                                      CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Sean C. Mullins                                         Curtis T. Hill, Jr.
Appellate Public Defender                               Attorney General of Indiana
Crown Point, Indiana                                    Megan M. Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Randol Thomas Palmer-Hall,                              November 8, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-923
        v.                                              Appeal from the Lake Superior
                                                        Court
State of Indiana,                                       The Honorable Salvador Vasquez,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        45G01-1806-F5-51



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019                 Page 1 of 15
[1]   Randol Thomas Palmer-Hall appeals his convictions for disarming a law

      enforcement officer as a level 5 felony, battery against a public safety official as

      a level 6 felony, and resisting law enforcement as a class A misdemeanor. He

      raises two issues:


        I.    Whether the trial court abused its discretion by rejecting his proposed
              instruction regarding mistake of fact; and

       II.    Whether the evidence is sufficient to sustain his conviction for
              disarming a law enforcement officer.

      We affirm.


                                      Facts and Procedural History

[2]   On June 1, 2018, Palmer-Hall attempted to grab T.W. and “ended up grabbing

      the corner of [her] collar and [her] earbuds” and the first three buttons of her

      jacket broke off. Transcript Volume III at 111. On the same day, Officer Daniel

      Sangkaratana of the Hammond Police Department was patrolling the Hessville

      area in a fully-marked police vehicle with overhead lights and “Hammond

      Police” on the sides. While he patrolled, he wore his department-issued

      uniform which had a Hammond police patch and two marks of rank on the left

      sleeve, and his duty belt which had three magazines, a flashlight, a radio, a

      taser on the left side, and a firearm on the right side. At some point, Officer

      Sangkaratana received a dispatch regarding a black male subject in an SUV that

      had approached and tried to grab and pull a woman into a vehicle, as well as a

      description of the license plate of the SUV. As he drove through the area, he

      passed a vehicle matching the description and verified that the license plate


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019   Page 2 of 15
      matched the description given in the dispatch. He turned around, pulled up

      behind the SUV, and exited his vehicle with the emergency lights on.


[3]   Palmer-Hall exited the SUV from the driver’s seat, and Officer Sangkaratana

      instructed him to enter the vehicle and yelled repeatedly to “Get back in the

      vehicle, sir.” Id. at 195. Officer Sangkaratana approached Palmer-Hall,

      Palmer-Hall turned toward the SUV, opened the door, and reached toward the

      floorboard, and Officer Sangkaratana said “no,” grabbed him, and

      “immediately went for th[e] hand that was reaching the floorboard.” Id. at 197.

      A struggle ensued, and bystander Patrick Baum, who had exited his vehicle

      upon seeing the struggle, intervened and assisted Officer Sangkaratana in the

      takedown of Palmer-Hall.


[4]   On June 2, 2018, the State charged Palmer-Hall with disarming a law

      enforcement officer as a level 5 felony, attempted criminal confinement as a level

      6 felony, battery against a public safety official as a level 6 felony, resisting law

      enforcement as a class A misdemeanor, and battery as a class B misdemeanor,

      and later amended the information to add charges for attempted kidnapping as

      both level 5 and level 6 felonies.


[5]   At the jury trial, Palmer-Hall mentioned that his mistake of fact instruction was

      not included in the preliminary jury instructions, and the court responded it had

      reviewed the preliminary instruction and thought it better “to see how the

      evidence comes out” and indicated that Palmer-Hall would be able, “given the

      evidence presented,” to make the argument that the “mistake of fact instruction


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019   Page 3 of 15
      would be an appropriate instruction as a final.” Transcript Volume II at 45-46.

      Palmer-Hall indicated that it was pled as an affirmative defense, and the court

      stated that it denied that request.


[6]   Officer Sangkaratana testified he had a Glock-brand firearm while he was

      patrolling on June 1, 2018, which was loaded and did not have an external safety

      device that would place it in a non-firing position, and that a bullet would have

      been expelled if the trigger of the firearm had been pulled. He testified that he

      thought that Palmer-Hall was reaching for a weapon when he reached for the

      floorboard, and the following exchange occurred when he was asked if he

      recalled Palmer-Hall saying anything during their physical contact:


              A. At one point he turns towards me and asks me, “Are you the
              police?”

              Q. Okay. And what happens after he says, “Are you the
              police?”

              A. At that point, everything started flying – he’s grabbing at
              everything on me. The body camera was ripped off. The
              shoulder mic was ripped off and dangling from my knee. I
              couldn’t even reach it to radio that I had somebody that was
              fighting with me.

              Q. And take me through your positioning, when you first initiate
              contact with the driver of the SUV.

              A. Initially, when I first made contact, he was facing the car and
              I was behind him when I went to go grab his hand and pull it
              out. During the struggle, he rolled and turned into me so that we
              were facing each other. And at that point everything – I had
              leverage because I had the door that was open and he was pinned


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019   Page 4 of 15
              between the car and the door and me. And he eventually
              overpowered me and got me into the street.

              Q. And as he’s overpowering you what are his hands doing?

              A. Everything – like I said, the – the body mic had flown off.
              The shoulder mic, I couldn’t radio. When everything – when he
              was grabbing at everything, at that point my job is to create
              distance because I know have a firearm on my – on my hip and I
              don’t want him to go for that. So I created my distance. It came
              into the street, trying to control him as best as I could.

              Q. And when, if ever, did he grab at your firearm?

              A. Probably in the street. I can’t tell you exactly at which point.
              I just know I felt the belt twist and everything coming off.


      Transcript Volume III at 197-199. He described that his firearm has a thumb

      switch, that “you have to press the thumb lever and it releases the firearm,” and

      that, if you do not press the lever, “it won’t come out.” Id. at 199. When asked

      where any vertical force being applied to the firearm without the thumb lever

      being pressed would be transferred, he answered: “Into my belt. My belt will

      twist.” Id.


[7]   The court admitted and played for the jury audio and video recordings from

      June 1, 2018, from Officer Sangkaratana’s body camera and his police vehicle’s

      dash camera, as State’s Exhibits 8 and 9, respectively. In both exhibits, Officer

      Sangkaratana can be heard stating “Get back in your vehicle” and “Sir, I’m not

      going to tell you again” while a male, identified through questioning as Palmer-

      Hall, can be seen exiting and closing the driver’s door of an SUV. State’s

      Exhibit 8 at 0:35-0:43; State’s Exhibit 9 at 0:35-0:43. The video footage and

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019   Page 5 of 15
      audio of the body camera, which was positioned above Officer Sangkaratana’s

      waist, show him shut the police vehicle’s door and rapidly approach Palmer-

      Hall, who is reaching under the seat with his right hand after having re-opened

      the closed SUV driver’s door with his left hand. State’s Exhibit 8 at 0:42-0:47.

      As Officer Sangkaratana engages Palmer-Hall in the doorway of the SUV

      driver’s side, the body camera is positioned such that Palmer-Hall’s right arm is

      outside of the camera frame, and at some point Palmer-Hall can be heard

      asking, “Man, what the f--k?” and “Are you the Police?” before the body

      camera’s video footage becomes obscured. See id. at 0:48-1:00.


[8]   The footage from the police vehicle’s dash camera shows Officer Sangkaratana

      reach for Palmer-Hall’s right arm and engage him physically, resulting in a

      struggle between them that originates in the SUV’s driver’s side doorway and

      lasts for approximately thirty seconds. As the men struggle in the doorway,

      Palmer-Hall’s right arm moves downward at some point from its shoulder-level

      position and becomes obstructed from view. The dash camera’s video footage

      further shows a black pickup truck park alongside both the police vehicle and

      SUV, the struggle migrate from the SUV’s driver’s side doorway to the middle

      of the street and continue obstructed at waist-level by the truck’s front, and a

      third person eventually approach the pair from beyond the camera frame and

      assist in wrestling Palmer-Hall to the ground.


[9]   The prosecutor asked Officer Sangkaratana to describe precisely how Palmer-

      Hall reached for his gun, and he responded: “During the struggle, as everything

      was getting knocked off me, I felt my belt twist and that tells me he was going

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019   Page 6 of 15
       for the – my gun or a weapon – either that or my taser, one of the two.”

       Transcript Volume III at 208. When asked to point to exactly where that

       happened in the two videos, he stated “I can’t tell from watching the vehicle.

       There’s a spot where Mr. Baum’s vehicle is blocking.” Id. During cross-

       examination, he indicated he felt his belt twist and that, “[a]s far as when he –

       when exactly during all that, that happened so quickly. You want me to pick a

       snippet, you’d have to ask Mr. Baum.” Id. at 220. He stated that he felt his belt

       twist, Palmer-Hill’s counsel asked “that could have been anywhere on the belt,”

       and he answered “[p]ossibly.” Id. at 220-221. He agreed in response to Palmer-

       Hill’s counsel’s statement that “You’re still struggling. Still struggling. At this

       point, would you agree you’re belly to belly, chest to chest.” Id. at 221. When

       asked if, when “you guys are behind the bumper” was when Palmer-Hall

       reached for the firearm, Officer Sangkaratana stated “I also see his arm go up

       right there at the very end and me grab it as he grabs for my waist where my

       taser site was and then me put it back down.” Id. at 226. He also indicated that

       “I see his arm go up, right towards that area of my hip. And I see like me grab

       his arm, pull it away and put it back down.” Id.


[10]   Baum testified that he was driving as shown in the police vehicle dash camera

       footage when he stopped and saw an officer “really struggl[e] with somebody.”

       Transcript Volume IV at 2. Baum stated “the man appeared to be

       overpowering the officer” and “[h]e was getting the better of him.” Id. at 4.

       When asked why he intervened, he answered “To me, it looked like he was

       trying to go after the officer’s gun.” Id. During cross-examination, when asked


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019   Page 7 of 15
       about becoming involved, Baum stated: “His hands, they were kind of like –

       they were wrestling around” and “I mean, it happened quick.” Id. at 8. He

       stated that he would agree with the statement “In the video we just watched,

       prior to you moving forward to help, you did not see [Palmer-Hall] reach for a

       gun.” Id. at 10.


[11]   Defendant’s proposed instruction titled “Mistake of Fact” states:


               It is an issue whether the Defendant mistakenly committed the
               acts charged. It is a defense that the Defendant was reasonably
               mistaken about a matter of fact if the mistake prevented the
               Defendant from intentionally, knowingly, or recklessly
               committing the acts charged or, committing the acts charged with
               the specific intent of committing battery on a government official.
               The State has the burden of proving beyond a reasonable doubt
               that the Defendant was not reasonably mistaken.


       Appellant’s Appendix Volume II at 150. The court declined to give the

       instruction, stating in part:


               as evidenced by this videotape and they were face-to-face, there
               was – as I saw it – there was no question at all that who he was
               struggling with was, in fact, a police officer. I don’t see any
               mistake of fact in any regard that’s reasonable and honest . . .


       Transcript Volume IV at 72.


[12]   The jury found Palmer-Hall guilty of disarming a law enforcement officer as a

       level 5 felony, battery against a public safety official as a level 6 felony, resisting

       law enforcement as a class A misdemeanor, and battery as a class B


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019   Page 8 of 15
       misdemeanor and not guilty of the offenses in the remaining counts. The court

       sentenced him to three years on the level 5 felony, one and one-half years on

       the level 6 felony, one year on the class A misdemeanor, and six months on the

       class B misdemeanor to be served concurrently.


                                                   Discussion

                                                         I.


[13]   The first issue is whether the trial court abused its discretion by rejecting the

       proposed instruction regarding mistake of fact. Generally, the purpose of an

       instruction is “to inform the jury of the law applicable to the facts without

       misleading the jury and to enable it to comprehend the case clearly and arrive at

       a just, fair, and correct verdict.” Overstreet v. State, 783 N.E.2d 1140, 1163 (Ind.

       2003), cert. denied, 540 U.S. 1150, 124 S. Ct. 1145 (2004). Instruction of the jury

       is generally within the discretion of the trial court and is reviewed only for an

       abuse of that discretion. Id. at 1163-1164. A trial court erroneously refuses to

       give a tendered instruction, or part of one, if: (1) the instruction correctly sets out

       the law; (2) evidence supports the giving of the instruction; and (3) the substance

       of the tendered instruction is not covered by the other instructions given. See id.

       at 1164. Before a defendant is entitled to a reversal, he must affirmatively show

       that the erroneous instruction prejudiced his substantial rights. Lee v. State, 964

       N.E.2d 859, 862 (Ind. Ct. App. 2012) (citing Gantt v. State, 825 N.E.2d 874, 877

       (Ind. Ct. App. 2005)), trans. denied. An error is to be disregarded as harmless

       unless it affects the substantial rights of a party. Id. (citing Oatts v. State, 899

       N.E.2d 714, 727 (Ind. Ct. App. 2009); Ind. Trial Rule 61).
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019   Page 9 of 15
[14]   A defendant is entitled to an instruction on any defense which has some

       foundation in the evidence. Huls v. State, 971 N.E.2d 739, 746 (Ind. Ct. App.

       2012) (citing Potter v. State, 684 N.E.2d 1127, 1135 (Ind. 1997)), trans. denied. Ind.

       Code § 35-41-3-7 provides that “[i]t is a defense that the person who engaged in

       the prohibited conduct was reasonably mistaken about a matter of fact, if the

       mistake negates the culpability required for commission of the offense.” For

       mistake of fact to be a valid defense, three elements must be satisfied: (1) the

       mistake must be honest and reasonable; (2) the mistake must be about a matter of

       fact; and (3) the mistake must negate the culpability required to commit the

       crime. Barton v. State, 936 N.E.2d 842, 854 (Ind. Ct. App. 2010), trans. denied.

       “With regard to the first element, ‘Honesty is a subjective test dealing with what

       appellant actually believed. Reasonableness is an objective test inquiring what a

       reasonable man situated in similar circumstances would do.’” Id. (quoting Nolan

       v. State, 863 N.E.2d 398, 404 (Ind. Ct. App. 2007), trans. denied).


[15]   “When the State has made a prima facie case of guilt, the burden is on the

       defendant to establish an evidentiary predicate of his mistaken belief of fact.”

       Chavers v. State, 991 N.E.2d 148, 151 (Ind. Ct. App. 2013), trans. denied. Upon

       invoking mistake of fact as a defense, the burden shifts to the defendant to

       satisfy the three elements. See id. (quoting Potter v. State, 684 N.E.2d at 1135).

       In determining whether the evidence required an instruction upon a defense of

       mistake of fact, we consider whether the evidence relevant to it, if believed,

       could have created a reasonable doubt in the jury’s mind that the accused had




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019   Page 10 of 15
       acted with the requisite mental state. Huls v. State, 971 N.E.2d 739 (citing Stoner

       v. State, 442 N.E.2d 983, 985 (Ind. 1982)).


[16]   Palmer-Hall’s argument concerns only the first element of the mistake of fact

       defense. He contends: the court failed to make a finding on the first

       consideration of honesty by explicitly refusing to consider his thought process

       and subjective belief; he was in an “unwell state” and his initial conduct and

       statements demonstrate that he did not view Officer Sangkaratana as an

       authority figure prior to when the officer made physical contact; and that he

       was “unable to correct his mistaken belief that the person he was engaged with

       was anyone but a normal citizen.” Appellant’s Brief at 18. He further argues

       that the court, in citing to the video exhibits, “assess[ed] reasonableness from a

       third-party point of view rather than from the point of view of a similarly

       situated individual” and that his difficulty in identifying Officer Sangkaratana

       was reasonable under the circumstances. Id. at 10.


[17]   The State maintains that no evidence was presented about what Palmer-Hall

       believed during his altercation with Officer Sangkaratana and, therefore, there

       is no way to analyze the veracity of his subjective belief. It argues that no

       reasonable person assumes a civilian would wear a full police uniform and drive

       a fully marked police cruiser with the emergency lights activated, that no

       evidence was presented indicating that Palmer-Hall could not see the officer’s

       uniform or that he panicked once Officer Sangkaratana attempted to restrain

       him, and that Palmer-Hall had ample time and ability after the outset of the

       interaction to deduce he was struggling with a police officer and cease resisting.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019   Page 11 of 15
[18]   Palmer-Hall does not direct us to evidence that would create a reasonable doubt

       in the jury’s mind as to the culpability required to find him guilty of battery

       against a public safety official as a level 6 felony under Ind. Code § 35-42-2-1 1

       and resisting law enforcement as a class A misdemeanor under Ind. Code § 35-

       44.1-3-1(a)(1). 2 With respect to the charge of disarming a law enforcement

       officer, he does not point to any authority that requires the trial court to make

       explicit findings as to every element related to the mistake of fact defense after

       having found that a defendant’s mistake of fact was unreasonable. We further

       note that the final jury instructions defined the appropriate mens rea

       requirements and addressed intoxication. 3 In light of the testimony and audio

       and video footage of the struggle from both Officer Sangkaratana’s body

       camera and the dash camera of his police vehicle, we cannot say that the

       evidence supported the proposed instruction on mistake of fact or that the trial

       court abused its discretion in declining to give the proposed instruction.


                                                                II.




       1
         Ind. Code § 35-42-2-1(c)(1) provides that a person who knowingly or intentionally touches another person
       in a rude, insolent, or angry manner commits battery, and Ind. Code § 35-42-2-1(e)(2) provides that that
       offense is a level 6 felony if it is committed against a public safety official while the official is engaged in the
       official’s official duty.
       2
         Ind. Code § 35-44.1-3-1(a)(1) provides that a person who knowingly or intentionally forcibly resists,
       obstructs, or interferes with a law enforcement officer or a person assisting the officer while the officer is
       lawfully engaged in the execution of the officer’s duties commits resisting law enforcement, a class A
       misdemeanor.
       3
         We also note that Ind. Code § 35-41-2-5 provides that intoxication is not a defense in a prosecution for an
       offense and may not be taken into consideration in determining the existence of a mental state that is an
       element of the offense unless the defendant meets the requirements of Ind. Code § 35-41-3-5, which Palmer-
       Hall does not assert.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019                        Page 12 of 15
[19]   The next issue is whether the evidence is sufficient to sustain Palmer-Hall’s

       conviction for disarming a law enforcement officer. When reviewing claims of

       insufficiency of the evidence, we do not reweigh the evidence or judge the

       credibility of witnesses. Jordan v. State, 656 N.E.2d 816, 817 (Ind. 1995), reh’g

       denied. We look to the evidence and the reasonable inferences therefrom that

       support the verdict. Id. The conviction will be affirmed if there exists evidence

       of probative value from which a reasonable jury could find the defendant guilty

       beyond a reasonable doubt. Id.


[20]   Ind. Code § 35-44.1-3-2(b) provides that a person who “knows that another

       person is an officer; and . . . knowingly or intentionally takes or attempts to take

       a firearm (as defined in IC 35-47-1-5) or weapon that the officer is authorized to

       carry from the officer or from the immediate proximity of the officer . . .

       without the consent of the officer; and . . . while the officer is engaged in the

       performance of the officer’s official duties” commits disarming a law

       enforcement officer, a Level 5 felony.


[21]   Palmer-Hall argues that no reasonable jury could find him guilty of attempting

       to disarm the officer beyond a reasonable doubt. He contends that Officer

       Sangkaratana’s testimony amounts to “nothing more than a mere inference or

       supposition” that he attempted to disarm the officer, the video exhibits

       demonstrate that he is situated in such a manner as to have no means of

       reaching towards the firearm, and Baum’s testimony “openly acknowledg[es]

       doubt as to whether Palmer-Hall attempted to disarm” the officer . Appellant’s

       Brief at 4, 14. In his reply brief, he asserts that the State does not argue that the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019   Page 13 of 15
       video evidence showed an attempt to disarm Officer Sangkaratana but instead

       that it demonstrated Palmer-Hall had an opportunity to do so, and that this

       reliance by the State “seemingly seek[s] to place the burden on Palmer-Hall to

       prove his own innocence.” Appellant’s Reply Brief at 4.


[22]   The State responds that Palmer-Hall’s argument to “have the evidence examined

       piece-meal instead of taken as a whole” is simply an invitation to reweigh

       evidence. Appellee’s Brief at 13. It argues it is only required to show Palmer-

       Hall attempted to take a firearm or weapon from the officer, which the evidence

       most favorable to the verdict demonstrates. It contends that, with Palmer-Hall

       grabbing and tearing other equipment off the officer’s uniform, a reasonable jury

       could have found the reason Officer Sangkaratana “felt [his] belt twist and

       everything [come] off” was because Palmer-Hall attempted to grab either the

       firearm or taser attached to his belt. Id. at 11.


[23]   The record reveals that Officer Sangkaratana, in describing how Palmer-Hall

       reached for his gun, explained: “During the struggle, as everything was getting

       knocked off me, I felt my belt twist and that tells me he was going for the – my

       gun or a weapon – either that or my taser, one of the two.” Transcript Volume

       III at 208. Baum indicated that it “looked like he was trying to go after the

       officer’s gun.” Transcript Volume IV at 4. Based upon our review of the other

       testimony and evidence as set out above and in the record, including footage of

       the approximately thirty-second struggle, we conclude that the State presented

       evidence of a probative nature from which a trier of fact could find beyond a



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019   Page 14 of 15
       reasonable doubt that Palmer-Hall committed the offense of disarming a law

       enforcement officer.


[24]   For the foregoing reasons, we affirm Palmer-Hall’s convictions.


[25]   Affirmed.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-923 | November 8, 2019   Page 15 of 15